Citation Nr: 0012835	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-19 736	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from January 1942 
to September 1945.  

This appeal arises from a June 1999 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied service connection for bilateral hearing loss.  
Following the receipt of a notice of disagreement the RO 
furnished the veteran a statement of the case.  The Board 
construes the statement from the representative as being a 
timely substantive appeal.  Accordingly, the issue of service 
connection for bilateral hearing loss is properly before the 
Board for appellate consideration.


FINDING OF FACT

Bilateral hearing loss, constituting a disability for VA 
purposes, is of service origin.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the veteran's 
period of active military duty.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  In other words, the 
Board concludes that the veteran has presented a plausible 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed to the extent possible.  There is no indication of 
any outstanding pertinent records that could be obtained.  
Consequently, the record is complete.  

As sufficient data exist to address the merits of the 
veteran's service connection claim, the Board concludes that 
the VA has adequately fulfilled its statutory duty to assist 
the veteran in the development of his claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  See also, Hensley v. Brown, 
5 Vet.App. 155, 159-160 (1993). 

Certain chronic diseases, including sensorineural hearing 
loss, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

A videoconference hearing before a member of the Board 
regarding issue currently not in appellate status was 
conducted in January 2000.  At that time the veteran also 
provide testimony concerning his hearing loss.  The veteran 
appeared to associate his hearing problems with an in-service 
swimming incident as well as with exposure to acoustic trauma 
during his active military duty.  See, e.g., January 2000 
hearing transcript (T.) at 5.  

The service personnel recordsshw that he served as a cook.  
Additionally, between April 1942 and October 1944, while 
serving aboard the USS Indiana, he participated in action 
against the enemy. 

The service medical records, including the September 1945 
separation examination, are negative for complaints, or 
findings, of hearing loss.  According to the watch, coin 
click, whispered voice, spoken voice, and binaural tests 
completed at the discharge examination, the veteran's hearing 
was normal.  An audiogram was not conducted at that time.  

In an April 1998 letter, a board-certified private 
otolaryngologist explained that he had treated the veteran 
since 1984for chronic otitis media in the left ear with 
perforation and atrophy.  Accompanying this letter was an 
August 1987 audiological examination which showed bilateral 
hearing loss.

During a VA audiological evaluation conducted in January 
1999, the veteran complained of hearing loss and reported 
that he served as a machine gunner on a Navy ship.  This 
examination demonstrated the following auditory 
thresholds:  50 decibels at 500 Hertz, 50 decibels at 
1000 Hertz, 65 decibels at 2000 Hertz, 70 decibels at 
3000 Hertz, and 85 decibels at 4000 Hertz in the veteran's 
right ear and 80 decibels at 500 Hertz, 65 decibels at 
1000 Hertz, 70 decibels at 2000 Hertz, 70 decibels at 
3000 Hertz, and 90 decibels at 4000 Hertz in his left ear.  
The veteran had speech recognition scores of 92 percent 
correct in his right ear and 88 percent correct in his left 
ear.  

The examination further showed that tympanometry reflected 
normal middle ear pressure and normal tympanic membrane 
compliance for the veteran's right ear.  A seal could not be 
maintained for the veteran's left ear.  

Based on these tests results, the examiner concluded that the 
veteran has moderate to severe sensorineural hearing loss in 
his right ear and severe mixed hearing loss in his left ear.  
Additionally, the examiner described the speech recognition 
score for the veteran's right ear as excellent and for his 
left ear as good.  

A VA examination ear examination was also conducted in 
January 1999.  At that time the veteran reported that he 
served in the Navy as a cook and on a ship.  He described a 
specific episode of exposure to very close artillery fire 
with immediate pain in his left ear and explained that he was 
subsequently told that he had perforated his left eardrum as 
a result of this artillery fire.  Additionally, the veteran 
asserted that his hearing loss has progressively worsened 
since that time.  

The examiner indicated that the audiogram showed bilateral 
sensorineural hearing loss which was sloping on the right and 
flat on the left.  The examiner expressed an opinion that the 
veteran's "sensorineural hearing loss is, at least as likely 
as not, secondary to his significant history of military 
noise exposure."  

To summarize, the veteran's statements describing his noise 
exposure during service and his symptoms are considered to be 
competent evidence.  However, he is not competent, in the 
absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings, diagnoses 
or opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In this regard, the Board is satisfied that the veteran was 
exposed to extensive acoustic trauma while participating in 
action against the enemy when he served aboard the USS 
Indiana.  The recent VA examination confirmed the presence of 
bilateral sensorineural hearing loss pursuant to 38 C.F.R. 
§ 3.385 (1999).  Moreover, the recent examiner expressed his 
opinion that the veteran's "sensorineural hearing loss is, 
at least as likely as not, secondary to his significant 
history of military noise exposure."  

Accordingly, the Board finds that the evidence in the current 
appeal is in equipoise as to the etiology of the veteran's 
hearing loss.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue is given to the 
claimant.  38 U.S.C.A. § 5107 (West 1991).  

As such, the Board concludes that the veteran's current 
bilateral hearing loss disability is due to his in-service 
exposure to acoustic trauma, and service connection is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

